      Case 4:17-cv-00658 Document 83 Filed on 05/12/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TOMMY RUSS SHOEFSTALL,                        §
                                              §
                Plaintiff,                    §
                                              §
v.                                            §           CIVIL ACTION NO. H-17-0658
                                              §
JOHN M. STARLIPER, ET AL.,                    §
                                              §
                Defendants.                   §

                                           ORDER

        The Court ORDERS as follows:

        1.      Plaintiff’s motion for appointment of counsel (Docket Entry No. 76) is

DENIED at this time. A section 1983 litigant is not entitled to appointed counsel barring

“exceptional circumstances.” Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982). The facts

and law governing this lawsuit are straight forward and well established, and plaintiff has

shown himself reasonably able to represent his own interests. No exceptional circumstances

are shown. The Court will reconsider the need for counsel, sua sponte, should this case be

set for a jury trial.

        2.      Plaintiff’s request for a preliminary injunction regarding alleged deliberate

indifference to his serious medical needs by medical staff and employees at the Pack Unit

(Docket Entry No. 77) is DENIED WITHOUT PREJUDICE. Plaintiff filed the pending

section 1983 lawsuit against medical staff and employees at the Jester III Unit. He now seeks

a temporary injunction as to events that occurred at the Pack Unit. The requested temporary
     Case 4:17-cv-00658 Document 83 Filed on 05/12/20 in TXSD Page 2 of 2



injunction seeks judicial relief unrelated to the events made the basis of his lawsuit, and must

be pursued, if at all, in a separately-filed civil lawsuit.

       3.      Plaintiff’s request for leave to file a second amended complaint to add claims

for recent events against proposed defendants at the Pack Unit (Docket Entry No. 81)

DENIED. If plaintiff intends to pursue these new claims and/or parties, he must file a

separate section 1983 lawsuit in a court of proper jurisdiction and pay the filing fee. The

Court is once again compelled to admonish plaintiff that he may not continue expanding this

lawsuit to add new claims or defendants as the incidents arise.

       4.      Plaintiff’s motion to serve defendants (Docket Entry No. 80) is DENIED. The

motion seeks service of process on individuals who are not defendants in this lawsuit.

       Signed at Houston, Texas on May 12, 2020.




                                                           Gray H. Miller
                                                 Senior United States District Judge




                                                2
